DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6 and 8-24 are currently pending. Claims 5, 7 and 10 have been cancelled.  Claims 23 and 24 are new.  Claims 1, 8, 10-11, 16, 18 and 22 are amended.   
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claims 1-4, 6, 8, 9-20 and 23-24 are examined on their merits in light of the elected species of sodium cocoyl isethionate, sodium lauroylglutamate, cocamidopropylbetaine, and β-cyclodextrin.  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Objections/Rejections Withdrawn
Claim Rejections - 35 USC §112
In light of the amendments to the claims the rejection of claims 1-20 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
In light of the cancelation of the claims the rejection of claims 5, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathonneau et al. WO 2016/096792 (6/23/2016) (12/17/2019 IDS) is withdrawn.
Objections to Specification
In light of the amendments to the specification the objection to the specification on the basis of the use of legal phraseology is withdrawn.


New Objections/Rejections Maintained
Objections to Specification
The last sentence of the abstract of the disclosure appears to be missing a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1-4, 6, 8, 9, 11-16 and newly applied to claims 23-24 under 35 U.S.C. 103(a) as being unpatentable over Mathonneau et al. WO 2016/096792 (6/23/2016) (12/17/2019 IDS) is maintained.  
Mathonneau et al. (Mathonneau) teaches a solid anhydrous cosmetic composition in the form of particles, comprising: at least 30% by weight of anionic surfactants, at least 5% by weight of amphoteric surfactants, at least 10% by weight of fillers. (See Abstract).  Mathonneau thus discloses compositions in form of anhydrous solid particles comprising one or two anionic surfactant(s) and cocobetaine as amphoteric surfactant. (See Abstract).  The compositions are in anhydrous solid particle form and comprise sodium lauryl sulfate as anionic surfactant and cocobetaine as amphoteric surfactant (see Table linking pages 39 and 40).  Mathonneau teaches cocoamidopropyl betaine as a particularly preferred amphoteric surfactant. (See lines 5-10 of page 8).  Cocoamidopropyl betaine is the elected species of amphoteric surfactant that has a structure that falls within the N-(C8-C22)alkylamido(C1-C6)alkylbetaine called for in instant claims 8 and 9.    
The compositions disclosed in examples 5 and 8 further comprise sodium cocoyl isethionate, and sodium lauryl glutamate, respectively.  Sodium cocoyl isethionate is present in 9% in Example 5 and sodium lauroyl glutamate is present in 9% in Example 8.  9% sodium cocoyl isethionate falls within the from 5% to 30% called for in instant claim 1.  Sodium lauroyl glutamate is a salt of acyl glutamic acid wherein the acyl group has from 10 to 30 carbon atoms as called for in instant claims 6 and 24.  9% sodium lauroyl glutamate falls within the from 5% to 30% called for in instant claim 1.   
Sodium cocoyl isethioniate is the elected species of isethionate derivative salt (called for in instant claim 1) and it is called for in instant claim 4 and it is a salt of an acyl isethionic acid as called for in instant claims 2 and 24.   It corresponds to the formula in claim 3 in which M+ is a sodium cation, R1 is a cocoyl group and R2, R3, R4 and R5 correspond to hydrogen atoms.  The compositions further comprise 16,2 % of fillers (6,1% NaCI, 5% PQ10 and 5,1% starch). (See Example 5, 8).  At least 10% fillers overlaps with the at least 20% fillers called for in instant claim 1.  At least 10% fillers overlaps with the greater than or equal to 20% fillers called for in instant claim 11, and also overlaps with the from 20% to 80% called for in instant claim 12.  
The composition can comprise fillers that are starches as called for in instant claim 13. (See claim 6).  The composition can also comprise sorbitol which is a binder as called for in instant claim 14.  Sorbitol is also a polyol as called for in instant claim 15.   The sorbitol can be present in an amount of about 10 to 50% which overlaps with the from 1% to 30% called for in instant claim 16.  
The composition can be in the form of granules as called for in instant claim 23. (See page 1, lines 34-40).  
Cocoamidopropyl betaine is present in Examples 2 and 3.  Cocoamidopropyl betaine is an amphoteric surfactant and amphoteric surfactants can be present in an amount of at least 5% which overlaps with the 1% and 20% amphoteric surfactant called for in instant claim 10.  
The composition can also comprise cyclodextrin in an amount of 10 to 50%. (See claim 7).  
Mathonneau teaches that its composition has an unusual and non-sticky texture and is easy to handle, measure and apply and provides for good foam and performance and rinses easily leaving no residue on the hair while leaving it with a natural and clean feeling. (See page 2, lines 35-45).  
Anhydrous solid particles comprising isethionic salt derivatives, a glutamic salt derivative, an amphoteric surfactant and fillers are called for in instant claim 1.  Mathonneau thus discloses an anionic surfactant that is a glutamic acid derivatives and an amphoteric surfactant, but does not disclose them in a single embodiment or example.
It would have been prima facie obvious for one of ordinary skill in the art making the Mathonneau composition to combine sodium cocoyl isethionate, and sodium lauryl glutamate since they are both taught to have the same purpose as taught by Mathonneau.   It would have been obvious at the time of the invention to combine two known surfactants based on a common function. (See MPEP 2144.06).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

The rejection of claims 17-20 under 35 U.S.C. 103(a) as being unpatentable over Mathonneau et al. WO 2016/096792 (6/23/2016) (12/17/2019 IDS) as applied to claims 1-4, 6, 8, 9, 11-16 and 23-24 above and further in view of Chatjigakis et al. Anal. Chem. 64, 1632-1634 (1992) is maintained.
The teachings of Mathonneau are described supra. The Mathonneau composition can comprise cyclodextrin in an amount of 10 to 50%. (See claim 7).  
 Mathonneau teaches cyclodextrin but does not expressly teach Beta-cyclodextrin.  This deficiency is made up for with the teachings of Chatjigakis et al.           
Chatjigakis et al. (Chatjigakis) teaches that β-cyclodextrin, the most readily available of the cyclodextrins shows a low aqueous solubility.  Chatjigakis reports the solubility of β-cyclodextrin in a series of water/cosolvent mixtures for compositions. (See Introduction page 1632).  β-cyclodextrin is called for in instant claims 18 and 19 and is the elected species of cyclodextrin in claim 17. 
With respect to claim 20, 10 to 50% cyclodextrin (taught by Mathonneau) overlaps with the from 1 to 70% cyclodextrin called for in instant claim 20, and the elected species of β-cyclodextrin is taught by Chatjigakis.  
It would have been prima facie obvious for one of ordinary skill in the art making the Mathonneau composition to use beta cyclodextrin as the cyclodextrin in the composition as taught by Chatjigakis since it is the most prevalent of the cyclodextrins as taught by Chatjigakis and would be the easiest and most convenient to obtain.  


Response to Arguments
Applicants’ arguments of February 28, 2022 and June 2, 2022 have been fully considered are found to be mostly persuasive.  
Applicants note the amendments to claim 1 and where support can be found for them.  
Applicants argue that Mathonneau does not suggest the results from the systematic combination of at least one anionic surfactant chosen from isethionic acid derivatives and salts thereof and at least one anionic surfactant chosen from glutamic acid derivatives and salts thereof.  Mathonneau’s solid compositions disintegrate with difficulty in the presence of water, do not foam satisfactorily and may leave residue.  However skilled artisans would not have been motivated by Mathonneau to employ the systematic combination of an isethionic salt derivative and a glutamic acid derivative and have a reasonable expectation of addressing these problems.   
The instant invention has unexpected results.  The compositions of the invention, those of at least one anionic surfactant chosen from isethionic acid derivatives and salts thereof and at least one anionic surfactant chosen from glutamic acid derivatives and salts thereof disperses better and more rapidly and with more foam under the hard water conditions at ambient temperature than the comparative compositions in Example 1. In contrast the tables in Mathonneau show that all its Examples have the same properties and characteristics and no difference in properties is reported by Mathonneau by using different anionic surfactants or mixtures thereof.  
Applicants assert that rather than a combination of known prior art elements as asserted in the rejection, the combination of teachings is extra work and greater expense for no apparent reason.  Applicants also assert that a skilled artisan would not have combined the teachings of Mathonneau with a reasonable expectation of success.
Chatjigakis does not overcome these deficiencies of Mathonneau. 

Applicants’ obviousness arguments have been carefully reviewed and are found to be mostly unpersuasive.  Applicants’ argument that skilled artisans would not have been motivated by Mathonneau to employ the systematic combination of an isethionic salt derivative and a glutamic acid derivative and have a reasonable expectation of addressing the problems of difficulty disintegrating and low foaming is not found to be persuasive.  
This argument is not found to be persuasive because it is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
   Applicants assertion that there is not a reasonable expectation of success is also viewed through the lens of solving the problems that the instant inventors were focused on but as just described the prior art does not have to recognize the same problem.  Applicants’ assertion that there is no reasonable expectation of success is also unpersuasive because Applicants have provided no reason why the combination of teachings would not be successful.  In light of this and the motivation to combine the teachings of the references to improve the invention, there is a reasonable expectation of success in combining the teachings of the prior art references.  
Applicants’ assertions of unexpected results is insufficient to outweigh the powerful prima facie case of obviousness because the unexpected results are just not commensurate in scope with the claims. The claims are much broader and cover more than just this the inventive compositions that are tested.  Specifically, claim 1 still covers any isethionic acid derivative and salt thereof, any glutamic acid derivative and salt thereof and any amphoteric surfactant and any filler. 
All showing of secondary considerations of obviousness must be commensurate in scope with the claims.  Unexpected results must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 196 (CCPA 1980).  See MPEP 716.02(d). 
As described above there is no deficiency in Mathonneau for Chatjigakis to overcome. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619